Opinion issued March 29, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01058-CV
———————————
SANDEEP
PATEL, SULEMAN LALANI, AMAN JAFAR, BAVARE HOLDING, LP, ARUSHA BAVARE, HARVARD
FINANCIAL, LTD., NASRULLAH MANJI, SYED MOID ZAIDI, NEWERA PARTNERS, LTD., St.
MICHAEL’S HOSPITAL AND HEALTHCARE GROUP, LLC, ABDUL KHAN AND IRFAN IFTIKHAR, Appellants
V.
SIDDCO UNION, LTD.,
SARDA, LLC, ATRIUM MEDICAL CENTER, LP, AND TEXAS HEALTHCARE ALLIANCE, LLC, Appellees

 

 
On Appeal from the 190th District Court 
Harris County, Texas

Trial Court Cause No. 2010-52576
 

MEMORANDUM OPINION
Appellants have filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings,
Massengale, and Huddle.